Citation Nr: 1036104	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-20 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial review 
by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.  
The Board further notes, however, that this evidence is not 
relevant to the issue on appeal.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no greater 
than level II hearing in the right ear and level I hearing in the 
left ear.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2009)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra. 

However, for initial rating claims, where, as here, entitlement 
to disability benefits has been granted and an initial rating has 
been assigned, the original claim has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled. 
 Furthermore, once a claim for entitlement to benefits has been 
substantiated, the filing of a notice of disagreement with the 
rating of the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 
 
Nevertheless, the Board does note that a July 2006 letter advised 
the Veteran of the evidence needed to substantiate his initial 
service connection claim, while a March 2008 letter did so for 
the increased rating aspect of this claim.  These letters advised 
the Veteran of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what evidence 
should be provided by VA.  These letters also advised the Veteran 
as to the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claim, 
pursuant to the Court's holding in Dingess, supra.  A May 2008 
letter provided further notice of how to establish a disability 
rating and notified the Veteran of the rating criteria that are 
applicable to his bilateral hearing loss claim.  

The Board notes that the March 2008 and May 2008 letters were not 
issued prior to the initial adjudication of the Veteran's claim 
in October 2006.  His claim, however, was subsequently 
readjudicated in supplemental statements of the case dated in 
June 2008 and December 2008.  Thus, any deficiencies in the 
content or timeliness of these notice letters would not be 
prejudicial.

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 
and 5103A.  Specifically, the Board finds that all obtainable 
evidence identified by the Veteran relative to the issue on 
appeal has been obtained and associated with the claims folder.  
In particular, the Board notes that the RO obtained the Veteran's 
medical records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  

In the case at hand, the Veteran underwent VA examinations in 
connection with his claim in October 2006 and December 2008.  The 
Board finds that these examination reports are adequate for the 
purpose of determining the claim that is decided herein.  During 
the examinations, the examiners elicited from the Veteran his 
history of complaints and symptoms, conducted thorough 
examinations, and provided clinical findings detailing the 
examination results.  For these reasons, the Board concludes that 
the reports of the October 2006 and December 2008 VA examinations 
provide adequate bases for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2009). 
 
The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed 
the concept of the 'staging' of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127. 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic impairment 
of hearing acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate 
the degree of disability from service-connected hearing loss, the 
rating schedule establishes eleven auditory acuity levels, 
ranging from numeric level I for essentially normal acuity to 
numeric level XI for profound deafness.  38 C.F.R. § 4.85; see 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The appellant's service-connected bilateral hearing loss is 
currently rated as zero percent disabling under 38 C.F.R. § 4.85, 
DC 6100.  He essentially contends that a higher rating is 
warranted.

Having reviewed the complete record, the Board finds the most 
probative evidence of record for the period on appeal appears in 
the October 2006 QTC examination report and the December 2008 VA 
examination report.  

In this regard, the Board notes that the October 2006 audio 
evaluation indicated pure tone threshold readings at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz of 20, 25, 35, 45, and 50 decibels 
in the right ear, for an average of 39 decibels.  Left ear pure 
tone thresholds were at 20, 30, 35, 55, and 50 decibels, for an 
average of 43 decibels.  Speech recognition was found to be 88 
percent in the right ear and 92 percent in the left.

These audiometric findings reflect level II auditory acuity in 
the right ear and level I auditory acuity in the left ear.  See 
38 C.F.R. § 4.85, Table VI.  These numeric designations in 
combination correspond to a zero percent rating.  See 38 C.F.R. 
4.85, Table VII, DC 6100.  Thus, the Board finds that the level 
of hearing that has been demonstrated on this evaluation is not 
consistent with a compensable schedular evaluation under the 
regulation.

The December 2008 audio evaluation indicated pure tone threshold 
readings at 500, 1,000, 2,000, 3,000, and 4,000 Hertz of 10, 15, 
30, 40, and 40 decibels in the right ear, for an average of 31.25 
decibels.  Left ear pure tone thresholds were at 15, 15, 30, 50, 
and 45 decibels, for an average of 35 decibels.  Speech 
recognition was found to be 100 percent in the right ear and 98 
percent in the left.

These audiometric findings reflect level I auditory acuity in the 
right ear and level I auditory acuity in the left ear.  See 38 
C.F.R. § 4.85, Table VI.  These numeric designations in 
combination correspond to a zero percent rating.  See 38 C.F.R. 
4.85, Table VII, DC 6100.  Thus, the Board finds that the level 
of hearing that has been demonstrated on this evaluation is not 
consistent with a compensable schedular evaluation under the 
regulation.

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of 
hearing impairment) do not apply to the appellant's situation as 
the audiometric results of both of these evaluations did not show 
pure tone thresholds of loss of 55 decibels or greater in the 
1,000, 2,000, 3,000, and 4,000 Hertz frequencies for both ears.  
The provisions of 38 C.F.R. § 4.86(b) are also not applicable as 
neither ear is shown to manifest 30 decibels or less at 1000 Hz, 
and 70 decibels or more at 2000 Hz.

There are no contrary medical findings of record suggesting that 
the appellant's hearing loss meets the pure tone thresholds 
necessary for a compensable evaluation under Diagnostic Code 
6100.  

In short, the Board finds that the disability picture represented 
by the above evidence does not meet the criteria for a 
compensable rating for the Veteran's bilateral hearing loss.  As 
the evidence preponderates against the claim, the benefit-of-the-
doubt doctrine is inapplicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).

In reaching this conclusion, the Board also has considered 
whether the Veteran is entitled to a greater level of 
compensation for the disability at issue on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's service-
connected bilateral hearing loss is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
disability with the established criteria shows that the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available schedular 
evaluations for the disability are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for this disability.  In fact, the 
evidence does not reflect that the Veteran has been hospitalized 
for his hearing loss at any point during this appeal.  
Additionally, there is not shown to be evidence that this 
disability interferes with employment beyond the degree that is 
already contemplated by the current noncompensable rating.  The 
Board thus finds that the evidence does not demonstrate an 
exceptional or unusual clinical picture beyond that contemplated 
by the rating criteria.  

In reaching this conclusion, the Board considered that the 
decibel loss and speech discrimination ranges designated for each 
level of hearing impairment in Tables VI and VIA were chosen in 
relation to clinical findings of the impairment experienced by 
veterans with certain degrees and types of hearing disability.  
In this regard, the Board points to the regulatory history of 38 
C.F.R. §§ 4.85 and 4.86, which were last revised, effective June 
10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming 
these revisions, VA sought the assistance of the Veteran's Health 
Administration (VHA) in developing criteria that contemplated 
situations in which a Veteran's hearing loss was of such a type 
that speech discrimination tests may not reflect the severity of 
communicative functioning these veterans experienced or that was 
otherwise an extreme handicap in the presence of any 
environmental noise, even with the use of hearing aids.  VHA had 
found through clinical studies of veterans with hearing loss that 
when certain patterns of impairment are present, a speech 
discrimination test conducted in a quiet room with amplification 
of the sounds does not always reflect the extent of impairment 
experienced in the ordinary environment.  The decibel threshold 
requirements for application of Table VIA were based on the 
findings and recommendations of VHA.  The intended effect of the 
revision was to fairly and accurately assess the hearing 
disabilities of veterans as reflected in a real life industrial 
setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the 
Board finds that functional impairment due to hearing loss that 
is compounded by background or environmental noise is a 
disability picture that is considered in the current schedular 
rating criteria.

Therefore, the Veteran's struggle to comprehend verbal 
conversations is a factor contemplated in the regulations and 
rating criteria as defined.  The simple fact that the Veteran's 
hearing disability does not satisfy the numerical criteria for a 
compensable rating under these criteria, to include the criteria 
specifically designed for the type of real-world impairment 
experienced by the Veteran, does not place his symptomatology 
outside of that contemplated by the rating schedule or make 
application of the rating schedule impracticable in this case.

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


ORDER

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


